UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam High Yield Advantage Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: November 30, 2007 Date of reporting period: August 31, 2007 Item 1. Schedule of Investments: Putnam High Yield Advantage Fund The fund's portfolio 8/31/07 (Unaudited) CORPORATE BONDS AND NOTES (83.9%)(a) Principal amount Value Advertising and Marketing Services (0.3%) Lamar Media Corp. company guaranty 7 1/4s, 2013 $1,145,000 $1,139,275 Lamar Media Corp. company guaranty Ser. B, 6 5/8s, 2015 760,000 725,800 Automotive (4.0%) ArvinMeritor, Inc. sr. unsec. notes 8 1/8s, 2015 380,000 355,300 Dana Corp. notes 5.85s, 2015 2,135,000 1,729,350 Ford Motor Co. notes 7.45s, 2031 2,700,000 2,025,000 Ford Motor Credit Corp. notes 7 7/8s, 2010 3,630,000 3,407,815 Ford Motor Credit Corp. notes 7.8s, 2012 405,000 373,127 Ford Motor Credit Corp. sr. notes 9 7/8s, 2011 5,600,000 5,517,200 Ford Motor Credit Corp. sr. unsec. 9 3/4s, 2010 1,970,000 1,950,964 Ford Motor Credit Corp. sr. unsec. FRN 8.11s, 2012 625,000 574,217 General Motors Corp. debs. 9.4s, 2021 425,000 381,438 General Motors Corp. notes 7.2s, 2011 6,985,000 6,181,725 Meritor Automotive, Inc. notes 6.8s, 2009 282,000 272,130 Tenneco Automotive, Inc. company guaranty 8 5/8s, 2014 3,030,000 2,999,700 Tenneco Automotive, Inc. sec. notes Ser. B, 10 1/4s, 2013 205,000 218,838 UCI Holdco, Inc. 144A sr. notes FRN 12.36s, 2013 (PIK) 1,957,514 1,898,789 United Components, Inc. sr. sub. notes 9 3/8s, 2013 45,000 45,000 Basic Materials (7.5%) AK Steel Corp. company guaranty 7 3/4s, 2012 2,785,000 2,771,075 Aleris International, Inc. company guaranty 10s, 2016 1,660,000 1,547,950 Aleris International, Inc. company guaranty 9s, 2014 (PIK) 1,470,000 1,400,175 Algoma Acquisition Corp. 144A unsec. notes 9 7/8s, 2015 (Canada) 675,000 631,125 Builders FirstSource, Inc. company guaranty FRN 9.808s, 2012 1,545,000 1,483,200 Century Aluminum Co. company guaranty 7 1/2s, 2014 1,135,000 1,123,650 Chaparral Steel Co. company guaranty 10s, 2013 4,210,000 4,778,350 Clondalkin Acquisition BV 144A sec. FRN 7.358s, 2013 (Netherlands) 695,000 649,825 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. bonds 8 3/8s, 2017 4,070,000 4,354,900 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. FRN 8.564s, 2015 715,000 736,450 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 1/4s, 2015 2,030,000 2,151,800 Georgia-Pacific Corp. debs. 9 1/2s, 2011 1,360,000 1,441,600 Gerdau Ameristeel Corp. sr. notes 10 3/8s, 2011 (Canada) 1,922,000 2,022,905 Graphic Packaging International Corp sr. notes 8 1/2s, 2011 1,390,000 1,403,900 Hercules, Inc. company guaranty 6 3/4s, 2029 425,000 413,313 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 2,180,000 2,354,400 Huntsman, LLC company guaranty 11 5/8s, 2010 3,000 3,180 Jefferson Smurfit Corp. company guaranty 8 1/4s, 2012 1,200,000 1,173,000 Lyondell Chemical Co. company guaranty 8 1/4s, 2016 940,000 1,052,800 Lyondell Chemical Co. company guaranty 8s, 2014 1,505,000 1,636,688 Lyondell Chemical Co. company guaranty 6 7/8s, 2017 60,000 64,350 MacDermid, Inc. 144A sr. sub. notes 9 1/2s, 2017 2,045,000 1,901,850 Metals USA, Inc. sec. notes 11 1/8s, 2015 1,085,000 1,155,525 Momentive Performance Materials, Inc. 144A sr. notes 9 3/4s, 2014 (S) 3,655,000 3,481,388 Mosaic Co. (The) 144A sr. notes 7 5/8s, 2016 1,115,000 1,142,875 Mosaic Co. (The) 144A sr. notes 7 3/8s, 2014 670,000 681,725 NewPage Corp. company guaranty 10s, 2012 390,000 403,650 NewPage Holding Corp. sr. notes FRN 12.36s, 2013 (PIK) 287,521 284,646 Norske Skog Canada, Ltd. company guaranty Ser. D, 8 5/8s, 2011 (Canada) 735,000 646,800 Novelis, Inc. company guaranty 7 1/4s, 2015 1,910,000 1,852,700 Rockwood Specialties Group, Inc. company guaranty 7 5/8s, 2014 EUR 1,680,000 2,239,458 Smurfit-Stone Container Enterprises, Inc. sr. unsec. 8s, 2017 $1,240,000 1,182,650 Steel Dynamics, Inc. 144A sr. notes 6 3/4s, 2015 2,655,000 2,555,438 Stone Container Finance company guaranty 7 3/8s, 2014 (Canada) 415,000 390,100 Tube City IMS Corp. company guaranty 9 3/4s, 2015 1,455,000 1,425,900 Ucar Finance, Inc. company guaranty 10 1/4s, 2012 177,000 184,965 Wheeling-Pittsburgh Steel Corp. sr. notes Ser. A, 5s, 2011 (PIK) 256,436 198,738 Wheeling-Pittsburgh Steel Corp. sr. notes Ser. B, 6s, 2010 (PIK) 163,551 126,752 Broadcasting (2.2%) DirecTV Holdings, LLC company guaranty 6 3/8s, 2015 3,060,000 2,861,100 Echostar DBS Corp. company guaranty 7s, 2013 1,495,000 1,476,313 Echostar DBS Corp. company guaranty 6 5/8s, 2014 270,000 261,225 Echostar DBS Corp. sr. notes 6 3/8s, 2011 4,585,000 4,504,763 Ion Media Networks, Inc. 144A sr. sec. notes 11.61s, 2013 995,000 995,000 Ion Media Networks, Inc. 144A sr. sec. notes 8.61s, 2012 1,200,000 1,183,500 Sirius Satellite Radio, Inc. sr. unsec. notes 9 5/8s, 2013 2,060,000 1,946,700 Univision Communications, Inc. 144A sr. notes 9 3/4s, 2015 (PIK) 1,080,000 1,028,700 Young Broadcasting, Inc. company guaranty 10s, 2011 1,142,000 1,027,800 Young Broadcasting, Inc. sr. sub. notes 8 3/4s, 2014 395,000 330,319 Building Materials (1.1%) Associated Materials, Inc. company guaranty 9 3/4s, 2012 610,000 619,150 Goodman Global Holding Co., Inc. sr. notes FRN Ser. B, 8.36s, 2012 1,645,000 1,612,100 NTK Holdings, Inc. sr. disc. notes zero %, 2014 1,765,000 1,103,125 Texas Industries, Inc. sr. unsec. notes 7 1/4s, 2013 2,000,000 1,962,500 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 2,755,000 2,383,075 Cable Television (2.8%) Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 1,530,000 1,453,500 CCH I Holdings, LLC company guaranty 12 1/8s, 2015 25,000 22,375 CCH I, LLC/Capital Corp. sec. notes 11s, 2015 7,794,000 7,638,120 CCH II, LLC/Capital Corp. sr. unsec. notes Ser. B, 10 1/4s, 2010 3,565,000 3,573,913 CCH, LLC/Capital Corp. sr. unsec. notes 10 1/4s, 2010 515,000 520,150 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 2,210,000 2,088,450 CSC Holdings, Inc. sr. notes Ser. B, 7 5/8s, 2011 1,445,000 1,423,325 NTL Cable PLC sr. notes 9 1/8s, 2016 (United Kingdom) 820,000 829,225 Rainbow National Services, LLC 144A sr. notes 8 3/4s, 2012 2,025,000 2,073,094 Rainbow National Services, LLC 144A sr. sub. debs. 10 3/8s, 2014 327,000 356,021 Capital Goods (7.5%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 3,040,000 2,979,200 Allied Waste North America, Inc. company guaranty 6 7/8s, 2017 2,665,000 2,585,050 American Railcar Industries, Inc. sr. unsec. 7 1/2s, 2014 735,000 712,950 Baldor Electric Co. company guaranty 8 5/8s, 2017 2,160,000 2,230,200 Berry Plastics Holding Corp. company guaranty 10 1/4s, 2016 2,305,000 2,212,800 Berry Plastics Holding Corp. sec. notes 8 7/8s, 2014 2,160,000 2,154,600 Bombardier, Inc. 144A sr. notes 8s, 2014 (Canada) 1,525,000 1,574,563 Bombardier, Inc. 144A sr. unsec. FRN 7.631s, 2013 (Canada) EUR 930,000 1,289,744 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 $1,880,000 1,889,400 General Cable Corp. company guaranty 7 1/8s, 2017 1,250,000 1,212,500 General Cable Corp. company guaranty FRN 7.735s, 2015 470,000 455,900 Greenbrier Cos., Inc. company guaranty 8 3/8s, 2015 1,990,000 1,950,200 Hawker Beechcraft Acquisition Co., LLC 144A sr. notes 8 7/8s, 2015 (PIK) 1,735,000 1,691,625 Hawker Beechcraft Acquisition Co., LLC 144A sr. notes 8 1/2s, 2015 1,520,000 1,512,400 Hawker Beechcraft Acquisition Co., LLC 144A sr. sub. notes 9 3/4s, 2017 290,000 287,100 Hexcel Corp. sr. sub. notes 6 3/4s, 2015 2,295,000 2,231,888 L-3 Communications Corp. company guaranty 6 1/8s, 2013 1,570,000 1,518,975 L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 2,460,000 2,380,050 L-3 Communications Corp. sr. sub. notes 5 7/8s, 2015 575,000 544,813 Legrand SA debs. 8 1/2s, 2025 (France) 3,850,000 4,427,500 Manitowoc Co., Inc. (The) sr. notes 7 1/8s, 2013 1,800,000 1,750,500 Milacron Escrow Corp. sec. notes 11 1/2s, 2011 1,885,000 1,814,313 Mueller Water Products, Inc. 144A sr. sub. notes 7 3/8s, 2017 770,000 731,500 Owens-Brockway Glass company guaranty 8 7/8s, 2009 105,000 106,050 Owens-Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014 EUR 2,375,000 3,112,515 RBS Global, Inc. / Rexnord Corp. company guaranty 9 1/2s, 2014 $1,650,000 1,666,500 TD Funding Corp. company guaranty 7 3/4s, 2014 2,455,000 2,467,275 Tekni-Plex, Inc. sec. notes 10 7/8s, 2012 2,525,000 2,727,000 Titan International, Inc. company guaranty 8s, 2012 1,975,000 1,946,560 WCA Waste Corp. company guaranty 9 1/4s, 2014 790,000 793,950 Coal (1.3%) Arch Western Finance, LLC sr. notes 6 3/4s, 2013 4,050,000 3,832,313 Massey Energy Co. sr. notes 6 5/8s, 2010 2,280,000 2,240,100 Peabody Energy Corp. company guaranty 7 3/8s, 2016 930,000 936,975 Peabody Energy Corp. sr. notes 5 7/8s, 2016 2,610,000 2,420,775 Commercial and Consumer Services (0.1%) iPayment, Inc. company guaranty 9 3/4s, 2014 735,000 Communication Services (7.2%) American Cellular Corp. company guaranty 9 1/2s, 2009 785,000 801,681 American Tower Corp. sr. notes 7 1/2s, 2012 1,300,000 1,313,000 BCM Ireland Finance Ltd. 144A FRN 9 1/2s, 2016 (Cayman Islands) EUR 630,000 841,942 Centennial Cellular Operating Co., LLC company guaranty 10 1/8s, 2013 $845,000 885,138 Centennial Communications Corp. sr. notes 10s, 2013 1,270,000 1,327,150 Centennial Communications Corp. sr. notes FRN 11.11s, 2013 420,000 430,500 Cincinnati Bell, Inc. company guaranty 7s, 2015 885,000 849,600 Citizens Communications Co. notes 9 1/4s, 2011 1,465,000 1,571,213 Cricket Communications, Inc. company guaranty 9 3/8s, 2014 2,480,000 2,430,400 Cricket Communications, Inc. 144A company guaranty 9 3/8s, 2014 245,000 240,100 Digicel Group, Ltd. 144A sr. notes 8 7/8s, 2015 (Bermuda) 1,650,000 1,507,770 Digicel, Ltd. 144A sr. notes 9 1/4s, 2012 (Jamaica) 1,375,000 1,399,063 Dobson Cellular Systems sec. notes 9 7/8s, 2012 1,625,000 1,746,875 Inmarsat Finance PLC company guaranty stepped-coupon zero % (10 3/8s, 11/15/08), 2012 (United Kingdom) (STP) 2,646,000 2,507,085 Intelsat Bermuda, Ltd. company guaranty FRN 8.886s, 2015 (Bermuda) 660,000 664,950 Intelsat Bermuda, Ltd. sr. unsec. 11 1/4s, 2016 (Bermuda) 3,835,000 4,017,163 Intelsat Intermediate Holding Co., Ltd. company guaranty stepped-coupon zero % (9 1/4s, 2/1/10), 2015 (Bermuda) (STP) 690,000 558,900 Intelsat Subsidiary Holding Co., Ltd. sr. notes 8 1/2s, 2013 (Bermuda) 380,000 381,900 iPCS, Inc. 144A sec. FRN 7.481s, 2013 680,000 656,200 Level 3 Financing, Inc. company guaranty 12 1/4s, 2013 890,000 970,100 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 1,865,000 1,795,063 Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 1,070,000 1,005,800 MetroPCS Wireless, Inc. 144A sr. notes 9 1/4s, 2014 2,485,000 2,447,725 MetroPCS Wireless, Inc. 144A sr. notes 9 1/4s, 2014 440,000 433,400 Nordic Telephone Co. Holdings ApS 144A sr. notes 8 7/8s, 2016 (Denmark) 380,000 393,300 PAETEC Holding Corp. 144A sr. notes 9 1/2s, 2015 695,000 663,725 PanAmSat Corp. company guaranty 9s, 2014 710,000 722,425 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 3,885,000 3,817,013 Qwest Corp. debs. 7 1/4s, 2025 1,135,000 1,098,113 Qwest Corp. notes 8 7/8s, 2012 2,515,000 2,722,488 Rural Cellular Corp. sr. notes 9 7/8s, 2010 665,000 688,275 Rural Cellular Corp. sr. sub. FRN 11.106s, 2012 545,000 561,350 Rural Cellular Corp. 144A sr. sub. notes FRN 8.36s, 2013 935,000 953,700 Syniverse Technologies, Inc. sr. sub. notes Ser. B, 7 3/4s, 2013 1,330,000 1,230,250 Time Warner Telecom, Inc. company guaranty 9 1/4s, 2014 1,050,000 1,086,750 West Corp. company guaranty 11s, 2016 520,000 527,800 West Corp. company guaranty 9 1/2s, 2014 960,000 964,800 Windstream Corp. company guaranty 8 5/8s, 2016 2,880,000 3,009,600 Windstream Corp. company guaranty 8 1/8s, 2013 1,530,000 1,579,725 Consumer (0.8%) Jostens IH Corp. company guaranty 7 5/8s, 2012 3,790,000 3,799,475 Yankee Acquisition Corp. company guaranty 9 3/4s, 2017 325,000 290,875 Yankee Acquisition Corp. company guaranty Ser. B, 8 1/2s, 2015 1,525,000 1,433,500 Consumer Goods (2.2%) Church & Dwight Co., Inc. company guaranty 6s, 2012 1,805,000 1,683,163 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 2,385,000 2,313,450 Jarden Corp. company guaranty 7 1/2s, 2017 1,430,000 1,337,050 Playtex Products, Inc. company guaranty 9 3/8s, 2011 1,245,000 1,276,125 Playtex Products, Inc. company guaranty 8s, 2011 3,505,000 3,618,913 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 2,233,000 2,216,253 Spectrum Brands, Inc. company guaranty 11 1/4s, 2013 (PIK) 1,370,000 1,164,500 Spectrum Brands, Inc. company guaranty 7 3/8s, 2015 2,490,000 1,830,150 Consumer Services (0.7%) Rental Services Corp. company guaranty 9 1/2s, 2014 1,595,000 1,561,077 United Rentals NA, Inc. sr. sub. notes 7s, 2014 3,135,000 3,197,700 Energy (2.7%) CHC Helicopter Corp. sr. sub. notes 7 3/8s, 2014 (Canada) 3,325,000 3,092,250 Dresser-Rand Group, Inc. company guaranty 7 3/8s, 2014 1,070,000 1,043,250 Hanover Equipment Trust sec. notes Ser. B, 8 3/4s, 2011 645,000 662,738 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 955,000 878,600 Inergy LP/Inergy Finance Corp. sr. notes 6 7/8s, 2014 3,750,000 3,581,250 Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 1,860,000 1,771,650 Oslo Seismic Services, Inc. 1st mtge. 8.28s, 2011 1,473,718 1,517,595 Pacific Energy Partners/Pacific Energy Finance Corp. sr. notes 7 1/8s, 2014 1,350,000 1,386,276 Pride International, Inc. sr. notes 7 3/8s, 2014 3,300,000 3,333,000 Stallion Oilfield Services/Stallion Oilfield Finance Corp. 144A sr. unsec. notes 9 3/4s, 2015 1,820,000 1,756,300 Entertainment (1.5%) AMC Entertainment, Inc. company guaranty 11s, 2016 1,061,000 1,103,440 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 305,000 282,125 Avis Budget Car Rental, LLC company guaranty 7 3/4s, 2016 1,475,000 1,430,750 Avis Budget Car Rental, LLC company guaranty 7 5/8s, 2014 965,000 940,875 Cinemark, Inc. sr. disc. notes stepped-coupon zero % (9 3/4s, 3/15/09), 2014 (STP) 1,690,000 1,563,250 Hertz Corp. company guaranty 8 7/8s, 2014 1,940,000 2,007,900 Marquee Holdings, Inc. sr. disc. notes 12s, 2014 1,840,000 1,545,600 Universal City Florida Holding Co. sr. notes 8 3/8s, 2010 420,000 416,850 Universal City Florida Holding Co. sr. notes FRN 10.106s, 2010 950,000 959,500 Financial (4.1%) E*Trade Financial Corp. sr. unsec. notes 8s, 2011 3,350,000 3,199,250 Finova Group, Inc. notes 7 1/2s, 2009 2,843,484 582,914 General Motors Acceptance Corp. notes 7 3/4s, 2010 5,565,000 5,296,789 General Motors Acceptance Corp. notes 7s, 2012 605,000 527,962 General Motors Acceptance Corp. notes 6 7/8s, 2012 (S) 5,980,000 5,282,762 General Motors Acceptance Corp. notes 6 3/4s, 2014 (S) 4,524,000 3,839,370 General Motors Acceptance Corp. notes FRN 7.56s, 2014 1,206,000 1,019,125 GMAC LLC unsub. notes 6 5/8s, 2012 1,600,000 1,381,029 HUB International Holdings, Inc. 144A sr. notes 9s, 2014 320,000 300,800 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 445,000 404,950 Leucadia National Corp. 144A sr. notes 7 1/8s, 2017 1,230,000 1,162,350 Petroplus Finance, Ltd. company guaranty 6 3/4s, 2014 (Bermuda) 1,695,000 1,576,350 Realogy Corp. 144A sr. notes 10 1/2s, 2014 4,415,000 3,719,638 USI Holdings Corp. 144A sr. notes FRN 9.433s, 2014 290,000 269,700 Food (1.0%) Archibald Candy Corp. company guaranty 10s, 2007 (In default) (F)(NON) 424,297 22,170 Chiquita Brands International, Inc. sr. notes 8 7/8s, 2015 290,000 249,400 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 1,665,000 1,365,300 Dean Foods Co. company guaranty 7s, 2016 1,220,000 1,122,400 Del Monte Corp. company guaranty 6 3/4s, 2015 375,000 356,250 Del Monte Corp. sr. sub. notes 8 5/8s, 2012 2,625,000 2,651,250 Pilgrim's Pride Corp. sr. unsec. 7 5/8s, 2015 325,000 323,375 Pinnacle Foods Finance LLC 144A sr. sub. notes 10 5/8s, 2017 885,000 805,350 Gaming & Lottery (3.6%) Boyd Gaming Corp. sr. sub. notes 7 3/4s, 2012 545,000 541,594 Boyd Gaming Corp. sr. sub. notes 7 1/8s, 2016 2,110,000 1,983,400 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 440,000 415,800 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 1,670,000 1,732,625 MGM Mirage, Inc. company guaranty 6s, 2009 3,320,000 3,290,950 Pinnacle Entertainment, Inc. 144A sr. sub. notes 7 1/2s, 2015 (S) 1,720,000 1,582,400 Pinnacle Entertainment, Inc. sr. sub. notes 8 3/4s, 2013 50,000 50,750 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 1,667,000 1,675,335 Scientific Games Corp. company guaranty 6 1/4s, 2012 2,215,000 2,109,788 Station Casinos, Inc. sr. notes 6s, 2012 2,740,000 2,541,350 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 4,290,000 3,496,350 Wimar Opco, LLC. 144A sr. sub. notes 9 5/8s, 2014 4,915,000 3,637,100 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. 6 5/8s, 2014 (S) 2,310,000 2,234,925 Health Care (6.5%) Accellent, Inc. company guaranty 10 1/2s, 2013 1,810,000 1,674,250 Community Health Systems, Inc. 144A sr. notes 8 7/8s, 2015 3,805,000 3,800,244 DaVita, Inc. company guaranty 6 5/8s, 2013 1,605,000 1,552,838 Elan Finance PLC/Elan Finance Corp. company guaranty 7 3/4s, 2011 (Ireland) 1,240,000 1,209,000 HCA, Inc. sr. notes 7 7/8s, 2011 930,000 899,775 HCA, Inc. 144A sec. notes 9 1/4s, 2016 3,185,000 3,272,588 HCA, Inc. 144A sec. notes 9 1/8s, 2014 2,120,000 2,173,000 HCA, Inc. 144A sec. sr. notes 9 5/8s, 2016 (PIK) 2,730,000 2,822,138 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 2,065,000 1,804,674 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 135,000 131,625 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 699,000 644,828 Psychiatric Solutions, Inc. company guaranty 7 3/4s, 2015 1,790,000 1,754,200 Select Medical Corp. company guaranty 7 5/8s, 2015 2,070,000 1,795,725 Service Corporation International debs. 7 7/8s, 2013 1,185,000 1,202,898 Service Corporation International sr. notes 7s, 2017 740,000 699,300 Service Corporation International sr. notes 6 3/4s, 2016 2,650,000 2,497,625 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 3,010,000 2,882,075 Sun Healthcare Group, Inc. 144A sr. sub. notes 9 1/8s, 2015 1,325,000 1,325,000 Surgical Care Affiliates, Inc. 144A sr. notes 8 7/8s, 2015 (PIK) 475,000 439,375 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 475,000 439,375 Tenet Healthcare Corp. notes 7 3/8s, 2013 2,560,000 2,124,800 Tenet Healthcare Corp. sr. notes 9 7/8s, 2014 1,050,000 929,250 US Oncology, Inc. company guaranty 9s, 2012 2,335,000 2,335,000 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 2,355,000 2,201,925 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 2,230,000 2,391,675 Ventas Realty LP/Capital Corp. company guaranty 6 3/4s, 2010 (R) 865,000 862,838 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 (R) 690,000 671,025 Ventas Realty LP/Capital Corp. sr. notes 6 1/2s, 2016 (R) 850,000 818,125 Homebuilding (0.5%) K. Hovnanian Enterprises, Inc. company guaranty 8 7/8s, 2012 770,000 616,000 Meritage Homes Corp. company guaranty 6 1/4s, 2015 (S) 1,650,000 1,303,500 Meritage Homes Corp. sr. notes 7s, 2014 245,000 199,675 Standard Pacific Corp. sr. notes 7 3/4s, 2013 875,000 665,000 Standard Pacific Corp. sr. notes 6 1/2s, 2008 545,000 490,500 Household Furniture and Appliances (0.5%) Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 3,765,000 Lodging/Tourism (0.6%) FelCor Lodging LP company guaranty 8 1/2s, 2008 (R) 955,000 1,000,363 Host Marriott LP company guaranty Ser. Q, 6 3/4s, 2016 (R) 45,000 43,763 Host Marriott LP sr. notes Ser. M, 7s, 2012 (R) 2,955,000 2,858,963 Media (1.9%) Affinion Group, Inc. company guaranty 11 1/2s, 2015 1,340,000 1,340,000 Affinion Group, Inc. company guaranty 10 1/8s, 2013 2,225,000 2,225,000 Affinity Group, Inc. sr. sub. notes 9s, 2012 2,000,000 2,080,000 Idearc, Inc. company guaranty 8s, 2016 3,980,000 3,930,250 Interpublic Group of Companies, Inc. notes 6 1/4s, 2014 495,000 440,550 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 1,700,000 1,742,500 Nielsen Finance LLC/Nielsen Finance Co. 144A sr. disc. notes stepped-coupon zero % (12 1/2s, 8/2/11), 2016 (STP) 2,650,000 1,782,125 Oil & Gas (6.3%) Chaparral Energy, Inc. 144A sr. notes 8 7/8s, 2017 1,980,000 1,782,000 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 3,385,000 3,444,238 Chesapeake Energy Corp. sr. notes 7s, 2014 1,125,000 1,119,375 Complete Production Services, Inc. company guaranty 8s, 2016 2,535,000 2,439,938 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 3,215,000 3,054,250 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 1,775,000 1,650,750 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 1,525,000 1,517,375 Encore Acquisition Co. sr. sub. notes 6 1/4s, 2014 880,000 803,000 Encore Acquisition Co. sr. sub. notes 6s, 2015 3,290,000 2,895,200 EXCO Resources, Inc. company guaranty 7 1/4s, 2011 1,920,000 1,934,400 Forest Oil Corp. sr. notes 8s, 2011 2,365,000 2,412,300 Harvest Operations Corp. sr. notes 7 7/8s, 2011 (Canada) 2,350,000 2,285,375 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. notes 9s, 2016 770,000 779,625 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2014 2,095,000 2,013,819 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 (S) 3,855,000 4,018,838 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 675,000 641,250 Plains Exploration & Production Co. company guaranty 7s, 2017 1,560,000 1,419,600 Pogo Producing Co. sr. sub. notes 7 7/8s, 2013 955,000 962,163 Pogo Producing Co. sr. sub. notes 6 7/8s, 2017 2,040,000 2,055,300 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 1,370,000 1,308,350 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 1,290,000 1,254,525 Targa Resources, Inc. 144A company guaranty 8 1/2s, 2013 2,115,000 2,030,400 Whiting Petroleum Corp. company guaranty 7s, 2014 2,530,000 2,384,525 Publishing (1.9%) American Media, Inc. company guaranty 8 7/8s, 2011 550,000 484,000 American Media, Inc. company guaranty Ser. B, 10 1/4s, 2009 1,875,000 1,650,000 CanWest Media, Inc. company guaranty 8s, 2012 (Canada) 1,196,600 1,165,189 Cenveo Corp., sr. sub. notes 7 7/8s, 2013 700,000 640,500 Dex Media, Inc. disc. notes stepped-coupon zero % (9s, 11/15/08), 2013 (STP) 935,000 862,538 Dex Media, Inc. notes 8s, 2013 545,000 540,913 R.H. Donnelley Corp. sr. disc. notes Ser. A-2, 6 7/8s, 2013 1,545,000 1,456,163 R.H. Donnelley Corp. sr. notes 6 7/8s, 2013 765,000 721,013 R.H. Donnelley Corp. sr. notes Ser. A-3, 8 7/8s, 2016 1,540,000 1,578,500 Reader's Digest Association, Inc. (The) 144A sr. sub. notes 9s, 2017 1,750,000 1,505,000 Vertis, Inc. company guaranty Ser. B, 10 7/8s, 2009 2,575,000 2,266,000 Vertis, Inc. 144A sub. notes 13 1/2s, 2009 880,000 642,400 Restaurants (0.4%) Buffets, Inc. company guaranty 12 1/2s, 2014 2,360,000 1,817,200 OSI Restaurant Partners, Inc. 144A sr. notes 10s, 2015 720,000 621,000 Retail (1.7%) Asbury Automotive Group, Inc. sr. sub. notes 8s, 2014 1,925,000 1,838,375 Autonation, Inc. company guaranty 7s, 2014 380,000 357,675 Autonation, Inc. company guaranty FRN 7.36s, 2013 590,000 554,600 Harry & David Holdings, Inc. company guaranty 9s, 2013 1,355,000 1,287,250 Harry & David Holdings, Inc. company guaranty FRN 10.36s, 2012 385,000 375,375 Michaels Stores, Inc. 144A sr. sub. notes 11 3/8s, 2016 2,095,000 2,037,388 Neiman-Marcus Group, Inc. company guaranty 9s, 2015 1,280,000 1,350,400 Rite Aid Corp. company guaranty 9 3/8s, 2015 1,570,000 1,428,700 Rite Aid Corp. company guaranty 7 1/2s, 2015 1,325,000 1,238,875 Rite Aid Corp. sec. notes 7 1/2s, 2017 180,000 167,400 United Auto Group, Inc. company guaranty 7 3/4s, 2016 1,690,000 1,613,950 Technology (5.8%) Activant Solutions, Inc. company guaranty 9 1/2s, 2016 985,000 871,725 Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 1,398,000 1,223,250 Amkor Technologies, Inc. sr. notes 7 3/4s, 2013 2,510,000 2,328,025 Amkor Technologies, Inc. sr. unsecd. notes 9 1/4s, 2016 350,000 339,500 Avago Technologies Finance company guaranty 11 7/8s, 2015 (Singapore) 390,000 423,150 Avago Technologies Finance company guaranty 10 1/8s, 2013 (Singapore) 395,000 412,775 Avago Technologies Finance company guaranty FRN 10.86s, 2013 (Singapore) 35,000 35,525 Celestica, Inc. sr. sub. notes 7 7/8s, 2011 (Canada) 750,000 712,500 Celestica, Inc. sr. sub. notes 7 5/8s, 2013 (Canada) 905,000 828,075 CHR Intermediate Holding Corp. 144A sr. notes 12.61s, 2013 (PIK) 850,000 846,813 Compucom Systems, Inc. 144A sr. notes 12s, 2014 1,580,000 1,880,200 Freescale Semiconductor, Inc. sr. sec. notes 10 1/8s, 2016 (S) 1,970,000 1,713,900 Freescale Semiconductor, Inc. sr. unsec. 9 1/8s, 2014 (PIK) 1,970,000 1,763,150 Freescale Semiconductor, Inc. sr. unsec. 8 7/8s, 2014 2,830,000 2,610,675 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 670,000 678,375 Iron Mountain, Inc. company guaranty 8 5/8s, 2013 2,280,000 2,291,400 Iron Mountain, Inc. sr. sub. notes 8 1/4s, 2011 175,000 175,000 Lucent Technologies, Inc. debs. 6.45s, 2029 2,755,000 2,314,200 Lucent Technologies, Inc. notes 5 1/2s, 2008 520,000 515,450 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) 1,235,000 926,250 Nortel Networks, Ltd. 144A company guaranty 10 3/4s, 2016 (Canada) 575,000 596,563 Nortel Networks, Ltd. 144A company guaranty FRN 9.61s, 2011 (Canada) 1,770,000 1,774,425 NXP BV/NXP Funding, LLC sec. FRN 8.11s, 2013 (Netherlands) 1,660,000 1,504,375 NXP BV/NXP Funding, LLC sec. notes 7 7/8s, 2014 (Netherlands) 2,772,000 2,501,730 Open Solutions, Inc. 144A sr. sub. notes 9 3/4s, 2015 1,140,000 1,083,000 Seagate Technology Hdd Holdings company guaranty 6.8s, 2016 (Cayman Islands) 940,000 903,210 Solectron Global Finance Corp. company guaranty 8s, 2016 790,000 839,375 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 1,646,000 1,695,380 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 4,502,000 4,648,315 Travelport LLC company guaranty 11 7/8s, 2016 495,000 511,088 Travelport LLC company guaranty 9 7/8s, 2014 745,000 750,588 Unisys Corp. sr. notes 8s, 2012 1,395,000 1,304,325 Textiles (1.3%) Hanesbrands, Inc. company guaranty FRN Ser. B, 8.784s, 2014 2,630,000 2,626,713 Levi Strauss & Co. sr. notes 9 3/4s, 2015 3,140,000 3,249,900 Levi Strauss & Co. sr. notes 8 7/8s, 2016 1,490,000 1,497,450 Oxford Industries, Inc. sr. notes 8 7/8s, 2011 1,740,000 1,744,350 Tire & Rubber (0.1%) Goodyear Tire & Rubber Co. (The) 144A sr. notes 8 5/8s, 2011 579,000 Utilities & Power (5.8%) AES Corp. (The) 144A sec. notes 8 3/4s, 2013 3,055,000 3,184,838 CMS Energy Corp. sr. notes 8 1/2s, 2011 490,000 521,632 CMS Energy Corp. sr. notes 7 3/4s, 2010 740,000 770,516 Colorado Interstate Gas Co. debs. 6.85s, 2037 1,430,000 1,405,029 Colorado Interstate Gas Co. sr. notes 5.95s, 2015 405,000 396,765 Dynegy-Roseton Danskamme company guaranty Ser. A, 7.27s, 2010 1,460,000 1,460,000 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 2,180,000 2,158,200 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 735,000 740,513 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 885,000 891,638 Edison Mission Energy 144A sr. notes 7.2s, 2019 1,370,000 1,294,650 Edison Mission Energy 144A sr. notes 7s, 2017 960,000 907,200 El Paso Natural Gas Co. debs. 8 5/8s, 2022 765,000 888,596 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 2,200,000 2,090,000 Mirant Americas Generation, Inc. sr. notes 8.3s, 2011 1,530,000 1,510,875 Mirant North America, LLC company guaranty 7 3/8s, 2013 2,440,000 2,427,800 NRG Energy, Inc. company guaranty 7 3/8s, 2017 935,000 923,313 NRG Energy, Inc. sr. notes 7 3/8s, 2016 5,065,000 5,001,688 Orion Power Holdings, Inc. sr. notes 12s, 2010 940,000 1,024,600 SEMCO Energy, Inc. sr. notes 7 3/4s, 2013 1,990,000 2,017,506 Sierra Pacific Power Co. general ref. mtge. 6 1/4s, 2012 485,000 496,449 Sierra Pacific Resources sr. notes 8 5/8s, 2014 1,630,000 1,724,920 Teco Energy, Inc. notes 7.2s, 2011 680,000 701,578 Teco Energy, Inc. notes 7s, 2012 1,165,000 1,194,678 Teco Energy, Inc. sr. notes 6 3/4s, 2015 140,000 141,631 Tennessee Gas Pipeline Co. debs. 7s, 2028 305,000 307,015 Tennessee Gas Pipeline Co. unsec. notes 7 1/2s, 2017 610,000 657,742 Transcontinental Gas Pipeline Corp. debs. 7 1/4s, 2026 1,055,000 1,102,475 Utilicorp United, Inc. sr. notes 9.95s, 2011 68,000 73,424 Williams Cos., Inc. (The) notes 7 3/4s, 2031 1,225,000 1,270,938 Williams Cos., Inc. (The) notes 7 5/8s, 2019 2,170,000 2,305,625 Williams Cos., Inc. (The) 144A notes 6 3/8s, 2010 700,000 701,750 Williams Partners LP/ Williams Partners Finance Corp. company guaranty 7 1/4s, 2017 705,000 697,950 Total corporate bonds and notes (cost $612,561,976) SENIOR LOANS (6.4%)(a)(c) Principal amount Value Automotive (0.1%) Dana Corp. bank term loan FRN 7.98s, 2008 $450,000 $441,375 United Components, Inc. bank term loan FRN Ser. D, 7.8s, 2012 (FWC) 125,000 120,625 Basic Materials (0.2%) Domtar Corp. bank term loan FRN 6.735s, 2014 (Canada) (FWC) 1,465,000 1,401,273 Huntsman International, LLC bank term loan FRN Ser. B, 7.07s, 2012 385,000 376,739 Broadcasting (0.2%) Univision Communications, Inc. bank term loan FRN Ser. B, 7.61s, 2014 1,503,356 1,388,098 Univision Communications, Inc. bank term loan FRN Ser. DD, 7 3/4s, 2014 (U) 96,644 89,235 Young Broadcasting, Inc. bank term loan FRN Ser. B, 7 7/8s, 2012 79,637 73,664 Capital Goods (0.3%) McKechnie Holdings, LLC bank term loan FRN 10.36s, 2015 (United Kingdom) 495,000 460,350 Wesco Aircraft Hardware Corp. bank term loan FRN 11.11s, 2014 1,275,000 1,249,500 Wesco Aircraft Hardware Corp. bank term loan FRN 7.61s, 2013 392,667 378,923 Communication Services (0.2%) Hawaiian Telcom Communications, Inc. bank term loan FRN Ser. C, 7.61s, 2014 1,065,000 1,008,555 Cricket Communications, Inc. bank term loan FRN Ser. B, 7.36s, 2013 198,000 192,159 Consumer Cyclicals (2.0%) Adesa, Inc. bank term loan FRN 7.61s, 2013 650,000 608,156 Aramark Corp. bank term loan FRN 7.36s, 2014 1,136,743 1,093,831 Aramark Corp. bank term loan FRN 5.36s, 2014 79,974 76,955 Claire's Stores, Inc. bank term loan FRN 8.11s, 2014 2,110,000 1,931,530 Federal Mogul Corp. bank term loan FRN Ser. A, 7.57s, 2008 1,165,000 1,121,313 Federal Mogul Corp. bank term loan FRN Ser. B, 7.82s, 2008 2,700,000 2,596,050 GateHouse Media, Inc. bank term loan FRN 7.61s, 2014 (FWC) 822,935 744,756 GateHouse Media, Inc. bank term loan FRN 7.36s, 2014 (FWC) 307,065 277,894 Golden Nugget, Inc. bank term loan FRN Ser. B, 7.552s, 2014 238,636 226,108 Golden Nugget, Inc. bank term loan FRN Ser. DD, 7 1/2s, 2014 (U) 136,364 129,205 Isle of Capri Casinos, Inc. bank term loan FRN 7.11s, 2014 476,471 452,647 Isle of Capri Casinos, Inc. bank term loan FRN Ser. A, 7.11s, 2014 (U) 142,941 135,794 Isle of Capri Casinos, Inc. bank term loan FRN Ser. B, 7 1/4s, 2014 (U) 190,588 181,059 Neiman Marcus Group, Inc. bank term loan FRN Ser. B, 7.11s, 2013 315,675 306,092 Oshkosh Truck Corp. bank term loan FRN Ser. B, 7.11s, 2013 847,870 813,160 Tribune Co. bank term loan FRN Ser. B, 8.359s, 2014 3,065,000 2,776,700 Trump Hotel & Casino Resort, Inc. bank term loan FRN 7.862s, 2012 209,470 205,018 Trump Hotel & Casino Resort, Inc. bank term loan FRN Ser. B-1, 7.9s, 2012 207,879 203,461 Consumer Staples (0.7%) Cablevision Systems Corp. bank term loan FRN 7.07s, 2013 840,000 804,450 Charter Communications, Inc. bank term loan FRN 7.36s, 2014 290,910 274,780 Citadel Communications bank term loan FRN Ser. B, 6.985s, 2014 760,000 699,200 Mediacom Communications Corp. bank term loan FRN Ser. C, 7.117s, 2015 1,513,203 1,426,734 National Cinimedia, Inc. bank term loan FRN 7.11s, 2015 300,000 282,000 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 8.11s, 2014 1,060,000 1,010,533 Six Flags Theme Parks bank term loan FRN 7 3/4s, 2015 785,000 730,610 Energy (0.6%) Key Energy Services, Inc. bank term loan FRN 8s, 2010 310,000 303,025 Key Energy Services, Inc. bank term loan FRN Ser. B, 7.843s, 2012 323,359 316,083 Sandridge Energy bank term loan FRN 8.985s, 2014 675,000 666,563 Sandridge Energy bank term loan FRN 8 5/8s, 2015 2,825,000 2,761,438 Financial (0.2%) Realogy Corp. bank term loan FRN 5.32s, 2013 (R) 256,667 232,711 Realogy Corp. bank term loan FRN Ser. B, 8.36s, 2013 (R) 953,333 864,356 Health Care (1.2%) Community Health Systems, Inc. bank term loan FRN Ser. B, 7 3/4s, 2014 1,399,428 1,342,091 Community Health Systems, Inc. bank term loan FRN Ser. DD, 7 3/4s, 2014 (U) 94,410 90,542 Fenwal Controls of Japan, LTD. bank term loan FRN 7.61s, 2014 (Japan) 1,581,750 1,449,278 Fenwal Controls of Japan, LTD. bank term loan FRN Ser. DD, 7 3/4s, 2014 (Japan) (U) 264,286 242,152 Health Management Associates, Inc. bank term loan FRN 7.11s, 2014 1,840,388 1,725,939 Healthsouth Corp. bank term loan FRN Ser. B, 7.86s, 2013 1,295,775 1,243,944 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 10.606s, 2014 1,775,000 1,633,000 Psychiatric Solutions, Inc. bank term loan FRN Ser. B, 7.11s, 2012 215,000 205,863 Surgical Care Affiliates, Inc. bank term loan FRN Ser. B, 7.57s, 2015 425,000 384,625 Media (0.1%) Idearc, Inc. bank term loan FRN Ser. B, 7.36s, 2014 1,080,000 Retail (0.1%) Michaels Stores, Inc. bank term loan FRN Ser. B, 7 5/8s, 2013 788,015 Technology (0.1%) Compucom Systems, Inc. bank term loan FRN 8.86s, 2014 975,000 Tire & Rubber (0.3%) Goodyear Tire & Rubber Co. (The) bank term loan FRN 7.1s, 2010 2,460,000 Transportation (0.1%) United Airlines Corp. bank term loan FRN Ser. B, 7 3/8s, 2014 422,875 Total senior loans (cost $47,477,481) CONVERTIBLE BONDS AND NOTES (1.7%)(a) Principal amount Value Acquicor Technology, Inc. 144A cv. notes 8s, 2011 $822,000 $659,655 DRS Technologies, Inc. 144A cv. unsec. notes 2s, 2026 3,085,000 3,189,119 International Coal Group, Inc. 144A cv. company guaranty 9s, 2012 1,480,000 1,499,240 LIN Television Corp. cv. sr. sub. notes 2 1/2s, 2033 640,000 622,400 NII Holdings, Inc. 144A cv. sr. unsec. notes 3 1/8s, 2012 1,298,000 1,280,153 Omnicare, Inc. cv. debs. Ser. OCR, 3 1/4s, 2035 2,655,000 2,080,856 Sinclair Broadcast Group, Inc. cv. sr. sub. notes stepped-coupon 4 7/8s (2s, 1/15/11) 2018 (STP) 1,060,000 983,150 Trinity Industries, Inc. cv. sub. notes 3 7/8s, 2036 1,490,000 1,512,350 Total convertible bonds and notes (cost $11,955,994) ASSET-BACKED SECURITIES (0.6%)(a) Principal amount Value Neon Capital, Ltd. 144A limited recourse sec. notes Ser. 95, 2.319s, 2013 (Cayman Islands) (F) (g) $3,901,050 $1,412,867 limited recourse sec. notes Ser. 97, 1.105s, 2013 (Cayman Islands) (F) (g) 6,684,836 2,766,419 Total asset-backed securities (cost $4,409,234) COLLATERALIZED MORTGAGE OBLIGATIONS (0.5%)(a) Principal amount Value DLJ Commercial Mortgage Corp. 144A Ser. 98-CF2, Class B5, 5.95s, 2031 $1,581,791 $1,507,225 GE Capital Commercial Mortgage Corp. 144A Ser. 00-1, Class G, 6.131s, 2033 1,025,000 959,267 Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class J, 5.45s, 2040 (Canada) 1,000,000 811,992 Ser. 04-1A, Class K, 5.45s, 2040 (Canada) 365,000 276,174 Ser. 04-1A, Class L, 5.45s, 2040 (Canada) 165,000 116,299 Total collateralized mortgage obligations (cost $3,123,108) FOREIGN GOVERNMENT BONDS AND NOTES (0.2%)(a) (cost $1,321,780) Principal amount Value Argentina (Republic of) FRB 5.389s, 2012 $1,415,625 SHORT-TERM INVESTMENTS (6.7%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 4.00% to 5.88% and due dates ranging from September 4, 2007 to October 16, 2007 (d) $10,758,525 $10,733,630 Putnam Prime Money Market Fund (e) 36,138,191 36,138,191 Total short-term investments (cost $46,871,821) TOTAL INVESTMENTS Total investments (cost $727,721,394) (b) FORWARD CURRENCY CONTRACTS TO BUY at 8/31/07 (aggregate face value $4,395,003) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Canadian Dollar $572,207 $570,747 10/17/07 $1,460 Euro 3,820,530 3,824,256 12/19/07 (3,726) Total $(2,266) FORWARD CURRENCY CONTRACTS TO SELL at 8/31/07 (Unaudited) Aggregate Delivery Unrealized Value face value date (depreciation) Euro $11,645,382 $11,569,357 9/19/07 $(76,025) CREDIT DEFAULT CONTRACTS OUTSTANDING at 8/31/07 (Unaudited) Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* (paid)** amount date fund per annum (depreciation) Bank of America, N.A. DJ CDX NA HY Series 8 Index $(53,663) $1,060,000 6/20/12 275 bp $(2,652) Nalco, Co. 7.75%,11/15/11 400,000 9/20/12 350 bp (918) Bear, Stearns Credit Products, Inc. Claire's Stores, 9 5/8%, 6/1/15 255,000 6/20/12 230 bp (15,972) Citibank, N.A. Freescale Semiconductor, 8 7/8%, 12/15/14 1,105,000 9/20/12 495 bp (17,384) Credit Suisse International Advanced Micro Devices, 7 3/4%, 11/1/12 495,000 6/20/09 (165 bp) (21,267) Dynegy Holdings Inc., 6 7/8%, 4/1/11 720,000 6/20/17 297 bp (59,391) Nalco, Co. 7.75%, 11/15/11 405,000 9/20/12 320bp (5,893) Goldman Sachs International Any one of the underlying securities in the basket of BB CMBS securities 1,485,000 (F) (a) 2.461% 80,221 General Motors Corp., 7 1/8%, 7/15/13 1,725,000 9/20/08 620 bp 27,845 General Motors Corp., 7 1/8%, 7/15/13 1,725,000 9/20/07 (427.5 bp) (15,005) General Motors Corp., 7 1/8%, 7/15/13 365,000 9/20/08 620 bp 5,892 General Motors Corp., 7 1/8%, 7/15/13 365,000 9/20/07 (425 bp) (3,153) Nalco, Co. 7.75%, 11/15/11 400,000 9/20/12 370 bp 2,333 JPMorgan Chase Bank, N.A. General Motors Corp., 7 1/8%, 7/15/13 295,000 9/20/07 (350 bp) (1,973) General Motors Corp., 7 1/8%, 7/15/13 295,000 9/20/08 500 bp 542 Lehman Brothers Special Financing, Inc. DJ CDX NA HY Series 8 Index (22,237) 2,965,000 6/20/12 (275 bp) 109,576 DJ CDX NA HY Series 8 Index 35-60% tranche 10,980,000 6/20/12 340 bp 768,115 Nalco, Co. 7.75%, 11/15/11 400,000 9/20/12 340 bp (2,564) Solectron Global Finance Ltd, 8%, 3/15/16 317,000 3/20/12 390 bp 33,224 Sungard Data Systems, Inc., 9 1/8%, 8/15/13 930,000 9/20/12 395 bp 19,761 Merrill Lynch Capital Services Nalco, Co. 7.75%,11/15/11 465,000 9/20/12 340 bp (4,576) Merrill Lynch Capital Services, Inc. General Motors Corp., 7 1/8%, 7/15/13 1,205,000 9/20/07 (335 bp) (7,583) General Motors Corp., 7 1/8%, 7/15/13 1,205,000 9/20/08 500 bp 2,216 Merrill Lynch International Dynegy Holdings Inc., 6 7/8%, 4/1/11 720,000 6/20/17 295 bp (60,349) Morgan Stanley Capital Services, Inc. Advanced Micro Devices, 7 3/4%, 11/1/12 50,000 6/20/09 190 bp (1,916) Dynegy Holdings Inc., 6 7/8%, 4/1/11 720,000 6/20/12 225 bp (35,372) General Motors Corp., 7 1/8%, 7/15/13 295,000 9/20/07 (335 bp) (1,856) General Motors Corp., 7 1/8%, 7/15/13 295,000 9/20/08 500 bp 542 Nalco, Co. 7.75%, 11/15/11 405,000 9/20/12 330 bp (4,226) Oshkosh Truck Corp, T/L B L 1,075,000 6/20/12 114 bp (37,687) Total * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. (a) Terminating on the date on which the notional amount is reduced to zero or the date on which the assets securing the reference entity are liquidated. (F) Security is valued at fair value following procedures approved by the Trustees. NOTES (a) Percentages indicated are based on net assets of $703,147,270 . (b) The aggregate identified cost on a tax basis is $727,667,213, resulting in gross unrealized appreciation and depreciation of $7,555,639 and $32,631,327, respectively, or net unrealized depreciation of $25,075,688. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (FWC) Forward commitments. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rate shown for senior loans are the current interest rates at August 31, 2007. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At August 31, 2007, the value of securities loaned amounted to $10,474,467. The fund received cash collateral of $10,733,630 which is pooled with collateral of other Putnam funds into 42 issues of high-grade, short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $1,634,809 for the period ended August 31, 2007. During the period ended August 31, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $209,274,795 and $192,434,191, respectively. (F) Security is valued at fair value following procedures approved by the Trustees. (g) The notes are secured by debt and equity securities and equity participation agreements held by Neon Capital, Ltd. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at August 31, 2007. (U) A portion of the position represents unfunded loan commitments. As of August 31, 2007, the fund had unfunded loan commitments of $925,233, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments Isle of Capri Casinos, Inc. Ser. A $142,941 Isle of Capri Casinos, Inc. Ser. B 190,588 Community Health Systems, Inc. 94,410 Univision Communications, Inc. 96,644 Golden Nugget, Inc. 136,364 Fenwal Controls of Japan, LTD. 264,286 Totals $925,233 At August 31, 2007, liquid assets totaling $35,946,693 have been designated as collateral for open forward commitments, swap contracts and forward contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at August 31, 2007. The dates shown on debt obligations are the original maturity dates. Security valuation Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service or dealers, approved by the Trustees. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Credit default contracts The fund may enter into credit default contracts where one party, the protection buyer, makes an upfront or periodic payment to a counterparty, the protection seller, in exchange for the right to receive a contingent payment. The maximum amount of the payment may equal the notional amount, at par, of the underlying index or security as a result of a related credit event. Payments are made upon a credit default event of the disclosed primary referenced obligation or all other equally ranked obligations of the reference entity. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made as a result of a credit event or termination of the contract are recognized, net of a proportional amount of the upfront payment, as realized gains or losses. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index, the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased comparable publicly traded securities or that the counterparty may default on its obligation to perform. Risks of loss may exceed amounts recognized on the statement of assets and liabilities. Credit default contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: During the period, Putnam Fiduciary Trust Company, the fund's transfer agent, began utilizing shareholder systems and systems support provided by DST Systems, Inc. and certain of its affiliates. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Advantage Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: October 30, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: October 30, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: October 30, 2007
